UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-1414



ANDREW SHANNON,

                                              Plaintiff - Appellant,

          versus


COMMONWEALTH   OF     VIRGINIA   DEPARTMENT   OF
JUVENILE JUSTICE,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:06-cv-00413-JRS)


Submitted:   December 13, 2007          Decided:     December 17, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis McKinley Hairston, Jr., THE GEE LAW FIRM, P.C., Richmond,
Virginia, for Appellant. Robert F. McDonnell, Attorney General of
Virginia, Maureen Riley Matsen, Deputy Attorney General, Peter R.
Messitt, Senior Assistant Attorney General/Chief, Gregory C.
Fleming, Senior Assistant Attorney General, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Andrew   Shannon   appeals    the   district   court’s   order

granting Defendant’s summary judgment motion on his retaliation

claim brought pursuant to Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000).        We have

reviewed the record and find no reversible error.        Accordingly, we

affirm substantially for the reasons stated by the district court.

See Shannon v. Virginia Dep’t of Juvenile Justice, No. 3:06-cv-

00413-JRS (E.D. Va. Apr. 4, 2007).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                               AFFIRMED




                                - 2 -